Citation Nr: 1425699	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  13-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for boil residuals.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1979 and from July 1981 to July 1984.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a July 2010 decision by the RO which denied, in part, service connection for boils.  A hearing at the RO was held in July 2013.  

By rating action in September 2013, the RO granted service connection for supraventricular arrhythmia, claimed as a heart condition, and assigned a 30 percent evaluation; effective from January 20, 2010, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the evaluation assigned.  Accordingly, this issue is no longer in appellate status and will not be addressed in this decision.  


FINDING OF FACT

The Veteran is not shown to have any residuals of a boil at present that had its onset in service or is otherwise related to service or any incident therein.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by residuals of boils due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Moreover, based on the communications sent to the Veteran and his representative over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO in July 2013.  The Board finds that the VA examinations were, to the extent possible, comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  The examiners personally interviewed and examined the Veteran, elicited a medical history, and provided a rational explanation for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he had multiple boils in service, one that was lanced and drained and the others that he self-treated, and has had boils on a couple of occasions since service.  The Veteran testified that he had multiple boils on his buttocks and groin area in service, and has had a few since his discharge from service; the last one about a year prior to the hearing, but has never sought any medical treatment since his discharge from service.  

Regarding the Veteran's contentions and testimony, while he is competent to describe his experiences and symptoms, the etiology of any current residuals of boils may not be diagnosed via lay observation alone and the Veteran has not been shown to have the expertise to provide a credible opinion concerning the complex medical question of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The STRs showed that the Veteran was treated for a boil like formation in the gluteal area in June 1977.  The boil was lanced, drained and packed with medication.  The record showed that the Veteran was seen on follow-up twice over a five day period, with no noted complications.  The STRs showed no further complaints, treatment, or abnormalities for any boils or skin problems during the Veteran's nearly two years of remaining service.  On a Report of Medical History for separation from service in April 1979, the Veteran denied any skin diseases, cysts, growths or tumors, and no pertinent abnormalities were noted on examination at that time.  Likewise, the STRs for the Veteran's second period of service from 1981 to 1984 were completely silent for any complaints, treatment, abnormalities or diagnosis for boils or any other skin problems.  

During the pendency of this appeal, the Veteran was afforded two VA examinations to determine the nature and etiology of his reported history of recurring boils.  On both occasions (April 2011 and August 2013), the Veteran refused to allow the VA doctors to examine his buttocks/groin area and reported that he did not have any boils or pustular lesions.  When examined by VA in April 2011, the Veteran reported a history of boils prior to service and one boil excised in service, but said that he had no recurrence of boils on his buttock since 1977, though he did report that he had a few boils on his back since service.  The Veteran refused to allow the VA doctor to examine his buttocks and said that he did not have any boils, pustular lesions, scarring or pain due to any residual boils on his buttocks/groin area.  He denied any skin breakdown or pain from scars and said that he had no visible scarring on his buttocks.  The diagnoses included no chronic condition found.  The examiner commented that the Veteran denied any recurrence of a boil on his buttock region since 1977.  

At a hearing at the RO in July 2013, the Veteran testified that he had boils on multiple occasions in service, but only one that required treatment - and that he self-treated the other occasions with ointment.  He testified that the boils were usually in the groin area or on either buttocks, and that he has had a recurrence of boils in the same general area "every once in a while" since service, but said that he has never sought medical attention.  (T p.6).  He testified that he had a boil in the groin area within the past year.  

When examined by VA in August 2013, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical findings on examination.  The Veteran reported that his boils started when he was in service in 1977, and that he had a recurrence in 1983-84, but denied any recurrence since then.  On examination, the Veteran declined to allow an examination of the gluteal fold area.  There was clustered scarring with pigmentation over the right upper back, measuring 10 by 8 cm with macular pigmentation of various shapes, TNTC, without keloid changes.  There was no tenderness on tactile pressure over the scars and no skin breakdown.  The diagnoses was residual healed boil scars on the upper back.  

The examiner noted that while the Veteran was treated for a boil in the gluteal folds in service, there was no evidence of any boils or treatment for any skin problems involving his back in service.  The examiner indicated that the current examination findings were consistent with residual scars clustered over the right back area, which were well-healed and not symptomatic, but that the Veteran declined to have the gluteal folds examined and denied any current scars or residuals from the excised boil in service.  The examiner opined that as there was no evidence of any boils on the Veteran's back region in service, it was not likely that any boils elsewhere on his body were incurred in or caused by the gluteal boil in service.  The examiner also opined that there was no "objective" evidence of any residuals from the boil excised in service in 1977.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Concerning the Veteran's assertions, while he is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this case, the Veteran has never offered a clear, detailed description of his skin problems, and has made rather vague and inconsistent statements regarding the extent of his skin problems in service and subsequent thereto, which raise serious doubts as to his ability to provide accurate and reliable historical information, and reflects negatively on his credibility.  Specifically, when examined by VA in April 2011, the Veteran reported that he was treated for a boil on his buttock in service, but said that he hasn't had any more boils on his buttock since his discharge from service, though he did have some on his back.  However, at the RO hearing in July 2013, the Veteran testified that he had multiple boils in service, generally in the groin and buttock region, and had recurring boils "every once in a while" since his discharge from service, including once in the past year.  When examined by VA in August 2013, the Veteran reported that in addition to the documented treatment for a boil in service in 1977, he had a recurrence of boils three times while stationed in Germany and once when stationed in California, but said that he did not have any recurrence of boils since around 1980.  The Veteran also denied any current pustular lesions, scarring or pain due to any residual boils on his buttocks/groin area.  Given the Veteran's inconsistent and contradictory statements regarding his history of skin problems, the Board declines to assign his allegations any evidentiary weight.  

In this case, the evidence showed that the Veteran was treated for a boil between the gluteal masses in June 1977.  The boil was excised and treated with medication, and there were no further complaints, treatment or recurrence of any boils during his nearly two years of remaining service that ended in 1979, or during his second period of service from 1981 to 1984.  The Veteran was never shown to have boils or any skin problems involving his back at any time in service and, in fact, initially reported on VA examination in April 2011, that the boils on his back occurred after his discharge from service.  The VA examiner in August 2013 opined that it was not likely that boils elsewhere on the Veteran's body were related to or caused by the boil he had in the gluteal region in service in 1977.  

In this case, the Board finds the August 2013 VA opinion persuasive, as it was based on a thorough examination of the Veteran and included a discussion of all relevant facts.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the unfavorable VA opinion.  

Inasmuch as there was no evidence of chronic boils or any skin problems involving the Veteran's back in service, no evidence of any current residuals from the documented boil in the gluteal region in service, and no credible or probative, competent medical evidence suggesting a relationship between the Veteran's current residual scarring on his back to service, the record affords no basis for a favorable disposition of the Veteran's appeal.  Accordingly, service connection is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Service connection for boils is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


